Citation Nr: 0927382	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-28 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected bilateral hearing loss from July 30, 2004 
to January 14, 2008, and a disability rating in excess of 30 
percent from January 15, 2008, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In the December 2004 rating decision, 
the Veteran was granted service connection for bilateral 
hearing loss and assigned a noncompensable disability rating, 
effective July 30, 2004.  In a July 2005 rating decision, the 
rating was increased to 10 percent, effective July 30, 2004.  
In a September 2008 decision, the RO found clear and 
unmistakable evidence in the granting a compensable 
disability rating from July 30, 2004.  At that time, the RO 
assigned a noncompensable rating from July 30, 2004 and a 30 
percent disability rating from January 15, 2008, forward.  
The Veteran has not appealed the September 2008 rating 
decision.

In April 2005, the Veteran was afforded a personal hearing 
before a hearing officer at the RO, and in April 2006, the 
Veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

In July 2007 and June 2008, the Board remanded the present 
matter for additional development and due process concerns.  
The Board is satisfied that there has been substantial 
compliance with the remand directives and the Board may 
proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).  

During the April 2006 hearing, the Veteran testified to 
having problems with vertigo and tinnitus associated with 
pathology of the ears.  It is not clear whether he intended 
to raise these symptoms as new claims for service connection.  
Therefore, clarification is needed and these matters are 
referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Prior to January 15, 2008, at worst, the Veteran's 
service-connected bilateral hearing loss was manifested by an 
average pure tone threshold in the right ear of 50 decibels 
and 61 decibels in the left ear, with speech recognition 
ability of 94 in the right ear and 82 percent in the left 
ear.

2.  From January 15, 2008, forward, the Veteran's service-
connected bilateral hearing loss was manifested by an average 
pure tone threshold in the right ear of 74 decibels and 75 
decibels in the left ear, with speech recognition ability of 
86 in the right ear and 80 in the left ear.  The Veteran's 
hearing was demonstrative of an exceptional pattern of 
hearing impairment in both ears.


CONCLUSIONS OF LAW

1.  Prior to January 15, 2008, the criteria for an initial 
compensable disability rating for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

2.  From January 15, 2008, forward, the criteria for an 
initial disability rating in excess of 30 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In December 2004, the RO granted service connection for the 
Veteran's bilateral hearing loss and assigned a 
noncompensable disability rating, effective July 30, 2004.  
In a July 2005 rating decision, the disability rating was 
increased to 10 percent, effective July 30, 2004.  In a 
September 2008 decision, the RO found clear and unmistakable 
evidence in the granting a compensable disability rating from 
July 30, 2004 and assigned a noncompensable rating from July 
30, 2004 to January 14, 2008 and a 30 percent disability 
rating from January 15, 2008, forward.  As that award 
represents less than the maximum available benefit, and 
applies to only a portion of the relevant rating period, it 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  

During the December 2004 VA examination, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
50
55
LEFT
40
65
65
75

The Veteran's right ear average pure tone threshold was 50, 
the left ear average pure tone threshold was 61, and speech 
recognition ability was 94 in the right ear and 82 percent in 
the left ear.  

During the October 2007 VA examination, pure tone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
60
65
LEFT
50
65
75
75

The Veteran's right ear average pure tone threshold was 59, 
the left ear average pure tone threshold was 66, and speech 
recognition ability was 96 in the right ear and 84 percent in 
the left ear.  

In this case, applying the results of the VA audiological 
examinations to Table VI yielded a Roman numeral value of I 
for the right ear and a IV for the left ear for the December 
2004 examination results and a Roman numeral value of II for 
the right ear and a III for the left ear for the October 2007 
examination results.  Applying these values from both 
examinations to Table VII, the Board finds that the Veteran's 
bilateral ear hearing loss is evaluated as 0 percent 
disabling.  Simply stated, the results do not provide a basis 
to grant a higher disability rating.

An exceptional pattern of hearing impairment has not been 
demonstrated prior to January 15, 2008; therefore, the 
provisions of 38 C.F.R. § 4.86 are inapplicable for that 
portion of the rating period on appeal.  

During September 2008 VA examination, pure tone thresholds, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
70
75
65
70
LEFT
65
70
70
95

The Veteran's puretone average was 74 for the right ear and 
75 for the left.  Speech recognition ability revealed 86 
percent for the right ear and 80 for the left ear.  

With respect to those results, the Numeric Designations for 
the Veteran's right and left ear hearing loss are III and V, 
respectively, which would yield a 10 percent disability 
rating.  38 C.F.R. § 4.85, Table VI.  However, as the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more for 
both ears, 38 C.F.R. § 4.86(a) applies.  The puretone 
threshold average is 74 in the right ear and 75 in the left 
ear, which results in a higher designation, IV for the right 
and IV for the left, using Table VIa.  When applied to 38 
C.F.R. § 4.85 Table VII, the designations yield a 30 percent 
evaluation; the rating currently assigned.  The results do 
not provide a basis for a higher rating.  

Also of record are private audiometric evaluations from Hot 
Springs Clinic dated April 2005 and January 2008 and from 
Central Arkansas Veterans Health Care System dated April 
2006.  However, the Board is precluded from applying these 
results to the criteria in order to determine the severity of 
the Veteran' hearing loss disability and the Hot Springs 
Clinic evaluations do not include findings for the 3,000 
Hertz level as required by 38 C.F.R. § 4.85 and the Central 
Arkansas Veterans Health Care System findings were provided 
in graphics.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The RO did consider the Hot Springs Clinic 
findings in determining when the Veteran's hearing loss was 
shown to have worsened and based the effective date of the 30 
percent rating on the January 2008 evaluation.  The Board 
finds that the results do not provide a basis for a rating in 
excess of 30 percent.  

Although the VA examinations of record show that the Veteran 
clearly has hearing loss, the audiometric test results do not 
support entitlement to an increased evaluation for bilateral 
hearing impairment for either time period.  The Board has 
reviewed all the medical records in the claims file and found 
that there is no evidence related to hearing loss that 
supports a higher rating.

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

While the VA examiners did not specifically address the 
functional effects caused by the Veteran's right ear hearing 
loss, the Board finds that no prejudice results to the 
Veteran and, as such, the Board may proceed with a decision.  
The record includes a May 2006 VA audiology evaluation during 
which the Veteran was fitted with hearing aids.  The 
assessment was that the hearing aids provided the Veteran 
with significant benefit as conversational speech was made 
audible without making loud sounds uncomfortable.  The Board 
finds that the evidence adequately addresses this matter.  
The Veteran himself does not elaborate on any further 
functional impairment caused by his bilateral hearing loss 
not captured by the examinations.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of July 30, 2004 , the date of 
his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss prior to January 15, 2008, 
is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected bilateral hearing loss from January 15, 
2008, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


